Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

1.	The amendment and the arguments filed on 2/22/22 have been considered and found persuasive.  
2.	The prior art, U.S. PUBS 2019/0088196, a display panel, comprising: a circuit board having pads; light emitting devices electrically connected to the pads and arranged on the circuit board, each light emitting device having a first surface facing the circuit board; and a buffer material layer disposed between the circuit board and the light emitting devices to fill a space between the circuit board and the light emitting devices, wherein: the buffer material layer is disposed under the first surfaces of the light emitting devices; and a portion of a top surface of the buffer material layer disposed between adjacent light emitting devices and facing away from the circuit board is coplanar with the first surface of the light emitting device; but is silent with respect to the above teachings in combination with wherein: the buffer material layer is disposed under the first surfaces of the light emitting devices and has grooves in a region between adjacent light emitting devices
3. 	The prior art, U.S. PUBS 2019/0088196, a display apparatus, comprising: a display panel including: a circuit board having pads; light emitting devices electrically connected to the pads and arranged on the circuit board, each light emitting device having a first surface facing the circuit board; and a buffer material layer disposed between the circuit board and the light emitting devices to fill a space between the circuit board and the light emitting device, wherein: the buffer material layer is disposed under the first surfaces of the light emitting devices; and a portion of a top surface of the buffer material layer disposed between adjacent light emitting devices and facing away from the circuit board is coplanar with the first surface of the light emitting device; but is silent with respect to the above teachings in combination with wherein: the buffer material layer is disposed under the first surfaces of the light emitting devices and has grooves in a region between adjacent light emitting devices
4.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-6, 8-13, and 15-23 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        2/28/22